EXHIBIT 10.53






March 25, 2016


Mr. Jeffrey Davis
1208 Lake Whitney Drive
Windermere, FL 34786


Thank you for your contributions to Darden. This Agreement (the “Agreement”)
will confirm your termination of employment from one or more subsidiaries of
Darden Restaurants, Inc. (Darden Restaurants, Inc. and its subsidiaries
hereinafter referred to as the “Company”) on March 9, 2016(the “Separation
Date”). On the Separation Date, you ceased to be actively employed by the
Company, and you will become eligible, subject to the terms stated below, to
receive the separation benefits described below. This letter sets forth our
mutual understanding of the terms of your separation.
1.    This Agreement, together with the Summary of Benefits attached to this
Agreement, will supersede all terms and provisions of any prior employment
agreement, oral or written, between you and the Company, including the Change in
Control Agreement between you and the Company dated as of July 23, 2015
(collectively described as a “Prior Agreement”). Except as provided herein, any
Prior Agreement, shall be of no further force and effect.
2    Provided that you timely execute this Agreement and do not revoke your
signature during the Revocation Period (as defined below), you will be entitled
to the separation benefits listed below.
(a) A lump sum payment of $1,080,000.00 less applicable taxes and withholdings,
as severance pay, payable on the first regular payroll date following the
expiration of the Revocation Period referenced at the end of this letter. This
amount represents the sum of (i) 52 (fifty-two) weeks of pay at your base salary
plus (ii) additional cash consideration of $520,000.
(b) You will not be required to pay back any amounts related to the cost of your
relocation.
(c) You will not be required to pay back any portion of the sign-on bonus you
received in connection with your employment by the Company. To the extent you
deferred any portion of the sign-on bonus, the balance will be paid out in
accordance with the terms of the Flexcomp Plan, which will be no later than
March 8, 2017.
(d) Any outstanding business expenses incurred prior to the Separation Date must
be submitted to the Company in accordance with the Company’s expense
reimbursement policy.
(e) Your eligibility to participate in the Company’s financial counseling
benefits program and in the Company’s physical examination benefits program
ended on the Separation Date. Any outstanding expenses incurred prior to the
Separation Date may be submitted.
(f) Your eligibility to participate in medical, dental, and vision coverage
ended on the Separation Date, as did your eligibility for all Company welfare
benefits, including but not limited to any life insurance, short-term disability
coverage (including salary continuation) or long-term disability coverage. As
your medical insurance coverage ended as of the




--------------------------------------------------------------------------------




Separation Date, you may elect to continue coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”). Regardless of whether you elect
COBRA continuation coverage, the Company will pay you a one-time lump sum of
Nine Thousand Four Hundred Dollars ($9,400.00), less applicable withholdings,
which you may use for any purpose. Payment will be made at the same time as
payment of severance pay is made pursuant to paragraph 2(a).
(g) You will not be eligible to participate in benefit plans or programs
sponsored by the Company after the Separation Date (other than continued COBRA
coverage should you so elect), except that the Company will provide outplacement
services to you in the form of a twelve-month executive program with a service
provider to be selected by the Company the cost for which direct payment to the
service provider shall not exceed Thirty Thousand Dollars ($30,000.00).
(h) Pursuant to the terms of the Management Incentive Plan for fiscal year 2016,
you are not eligible for a bonus payout.
(i) Pursuant to the terms of your, Restricted Stock Unit Award Agreement,
Performance Stock Units Award Agreement and Non-Qualified Stock Option Award
Agreements, as a result of your termination of employment, all of your equity
awards are unvested and will be forfeited as of the Separation Date.
(j) As soon as practical (and in any event within 30 days) following the
expiration of the Revocation Period, the Company will transfer to you, at no
cost to you, the Company ownership portion of your Company car. Within 7 days of
the transfer of the Company ownership portion of the Company car to you, you
will need to acquire personal automobile insurance to cover the Company car and
provide evidence of such insurance to the Company. The value of this transfer
shall be determined based upon the depreciated fair market value of the car at
the time of the transfer. Any income tax, payroll tax and other withholdings
required with respect to such transfer shall be deducted from the severance pay
described in paragraph 2(a).
3. In consideration of the Company’s covenants and agreements contained herein,
you agree to the following:
(a) The Company’s reputation and goodwill in the marketplace is of utmost
importance and value to the Company. You further agree not to make, publish or
cause to be published any public or private statement or comments disparaging or
defaming Darden Restaurants, Inc., its subsidiaries or affiliates, Board of
Directors or the management of those companies. You acknowledge and agree that
this prohibition extends to statements, written or verbal, made to anyone,
including but not limited to, the news media, competitors, vendors, and
employees (past and present). You further understand and agree that this
paragraph is a material provision of this Agreement and that any breach of this
paragraph shall be a material breach of this Agreement, and that the Company
would be irreparably harmed by violation of this provision.
Likewise, the Company’s “Executive Officers,” as defined in Rule 3b-7 of
Regulation S-K of the Exchange Act, will not make any statements, or cause any
statements to be made, or take any action, disparaging or defaming you. This
provision applies to all forms of expression, including verbal and written, and
through all available mediums such


- 2 -

--------------------------------------------------------------------------------




as the internet. The Company understands and agrees that this paragraph is a
material provision of this Agreement, and that any breach of this paragraph
shall be a material breach of this Agreement, and that you would be irreparably
harmed by violation of this provision.
(b) You have not disclosed and will not disclose any confidential or proprietary
information of the Company or its affiliates, including Olive Garden, Bahama
Breeze, LongHorn Steakhouse, The Capital Grille, Seasons 52, Yard House or Eddie
V’s to any third parties, and to hold the confidential information in confidence
and not to use, transfer, or disclose the information, directly or indirectly to
anyone. Unauthorized disclosure shall be a material breach of this Agreement,
and that the Company would be irreparably harmed by violation of this provision.
(c) You are not eligible for reemployment or independent contractor status with
the Company and hereby waive any claim of right to reemployment by the Company,
including any of its subsidiaries or affiliates. You also agree that you are not
now seeking and will not in the future seek employment or independent contractor
status with the Company. You agree that if, for some reason, you are reemployed
by the Company in any capacity, such employment will be immediately terminated
upon the Company’s discovery of such employment. You further agree that upon the
Company’s termination of such employment, you shall make no claim whatsoever as
a result of such termination.
(d) After the Separation Date, you will make yourself available at reasonable
times, intervals and places for interviews, consultations, internal
investigations and/or testimony during which you will provide to the Company, or
its designated attorneys or agents, any and all information known to you
regarding or relating to the Company or your activities on behalf of the Company
pertaining to the subject matter on which your cooperation is sought. You agree
to remain involved for so long as any such matters shall be pending. The Company
will pay all reasonable expenses up to a total of Twenty Thousand Dollars
($20,000), including, but not limited to, attorneys’ fees, incurred in
connection with your participation under this paragraph, and will provide you,
subject to your ongoing obligations to maintain confidentiality, with access to
Company documents, records or other materials as may be necessary in connection
with your legal representation, including in preparation for making yourself
available to the Company or its representatives, participating in any third
party legal proceeding or government investigation, and/or providing testimony.
(e) You further agree that if you are ever subpoenaed or otherwise required by
law to provide any statement or other assistance to a party to a dispute or
litigation with the Company, other than the Company, then you will provide
written notice of the circumstances requiring such statement or other
assistance, including where applicable a copy of the subpoena or other legal
writ, in such a manner and at such a time that allows the Company to timely
respond.
(f) Non-Disclosure.
i)    During the course of your employment you have received some or all of the
Company’s various Trade Secrets (as defined under applicable law) and
confidential or proprietary information, which includes the following whether in
physical or electronic form: (1) data and compilations of data related to
Business Opportunities, (2) computer software, hardware, network and internet
technology utilized, modified or enhanced by the Company or by you in
furtherance of your duties with the Company; (3) compilations of


- 3 -

--------------------------------------------------------------------------------




data concerning Company products, services, customers, and end users including
but not limited to compilations concerning projected sales, new project
timelines, inventory reports, sales, and cost and expense reports; (4)
compilations of information about the Company’s employees and independent
contracting consultants; (5) the Company’s financial information, including,
without limitation, amounts charged to customers and amounts charged to the
Company by its vendors, suppliers, and service providers; (6) proposals
submitted to the Company’s customers, potential customers, wholesalers,
distributors, vendors, suppliers and service providers; (7) the Company’s
marketing strategies and compilations of marketing data; (8) compilations of
data or information concerning, and communications and agreements with, vendors,
suppliers and licensors to the Company and other sources of technology,
products, services or components used in the Company’s business; (9) the
Company’s research and development records and data; and, (10) any summary,
extract or analysis of such information together with information that has been
received or disclosed to the Company by any third party as to which the Company
has an obligation to treat as confidential (all of which constitutes
“Confidential Information”). “Business Opportunities” means all ideas, concepts
or information received or developed (in whatever form) by you concerning any
business, transaction or potential transaction that constitutes or may
constitute an opportunity for the Company to earn a fee or income, specifically
including those relationships that were initiated, nourished or developed at the
Company’s expense. Confidential Information does not include data or
information: (1) which has been voluntarily disclosed to the public by the
Company, except where such public disclosure has been made by you without
authorization from the Company; (2) which has been independently developed and
disclosed by others; or (3) which has otherwise entered the public domain
through lawful means.
ii)    All Confidential Information, Trade Secrets, and all physical and
electronic embodiments thereof are confidential and are and will remain the sole
and exclusive property of the Company. For a period of five (5) years following
the Separation Date, you agree that you shall protect any such Confidential
Information and Trade Secrets and shall not, except in connection with the
performance of your remaining duties for the Company, use, disclose or otherwise
copy, reproduce, distribute or otherwise disseminate any such Confidential
Information or Trade Secrets, or any physical or electronic embodiments thereof,
to any third party. Provided, however, that you may make disclosures required by
a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction, in which event you will promptly notify the Company of
such order or subpoena to provide the Company an opportunity to protect its
interests.
iii)    You agree that no later than thirty (30) days after the Separation date
you will deliver to the Company all property belonging to the Company, including
but without limitation, all Confidential Information, Trade Secrets and all
electronic and physical embodiments thereof, all Company files, customer lists,
management reports, memoranda, research, Company forms, financial data and
reports , computers, phones, personal digital assistants, books, records,
videos, cards, keys, Company credit cards and other documents (including but not
limited to all such data and documents in electronic form) supplied to or
created by you in connection with your employment with the Company (including
all copies of the foregoing) in your possession or control, and all of the
Company’s equipment and other materials in your possession or control
(collectively “Company Property”). You agree to allow the Company, at its
request within thirty (30) days of the effective date of this Agreement, to
verify return of Company Property and documents and information and/or


- 4 -

--------------------------------------------------------------------------------




permanent deletion of the same, through inspection of personal computers,
personal storage media, third party websites, third party e-mail systems,
personal digital assistant devices, cell phones and/or social networking sites
on which Company information was stored during your employment with the Company.
(iv)    Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or your duties under the applicable
law relating to Trade Secrets.
(g) Non-Competition. You agree that for a period of twelve (12) months following
the Separation Date (the “Restricted Period”), you will not provide or perform
the same or substantially similar services, that you provided to the Company, on
behalf of any Direct Competitor, directly (i.e., as an officer or employee) or
indirectly (i.e., as an independent contractor, consultant, advisor, board
member, agent, shareholder, investor, joint venturer, or partner), anywhere
within the United States of America (the “Territory”). “Direct Competitor” means
any individual, partnership, corporation, limited liability company,
association, or other group, however organized, who competes with the Company in
the full service restaurant business.
(i)    Nothing in this provision shall divest you from the right to acquire as a
passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the-counter market.
(h) Non-Solicitation. You agree that you shall not at any time during the
Restricted Period, on behalf of yourself or any other Person, directly or by
assisting others, solicit, induce, encourage or cause any of the Company’s
vendors, suppliers, licensees, or other Persons with whom the Company has a
contractual relationship and with whom you have had Material Contact during the
last two years of your employment, to cease doing business with the Company or
to do business with a Direct Competitor. “Material Contact” means contact
between you and a Person: (1) with whom or which you dealt on behalf of the
Company; (2) whose dealings with the Company were coordinated or supervised by
you; (3) about whom you obtained Confidential Information in the ordinary course
of business as a result of your association with the Company; or (4) who
receives products or services authorized by the Company, the sale or provision
of which results or resulted in compensation, commission, or earnings for you
within two years prior to the date of the termination of your employment with
the Company. “Person” means any individual, firm, partnership, association,
corporation, limited liability entity, trust, venture or other business
organization, entity or enterprise.
(i) Non-Recruitment. You agree that during the Restricted Period, you will not,
on behalf of yourself or any other Person, directly or by assisting others,
solicit, induce, persuade, or encourage, or attempt to solicit, induce,
persuade, or encourage, any individual employed by the Company, with whom you
have worked, to terminate such employee’s position with the Company, whether or
not such employee is a full-time or temporary employee of the Company and
whether or not such employment is pursuant to a written agreement, for a
determined period, or at will. The provision of this paragraph shall only apply
to those individuals employed by the Company at the time of solicitation or
attempted solicitation. The Company agrees that responding to a reference
request made to you regarding an employee of the Company shall not be a
violation of this paragraph.


- 5 -

--------------------------------------------------------------------------------




(j) Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
business is conducted is, at the very least, throughout the United States. You
further acknowledge and agree that it is fair and reasonable for the Company to
take steps to protect its Confidential Information, Trade Secrets, good will,
business relationships, employees, economic advantages, and/or other legitimate
business interests from the risk of misappropriation of or harm to its
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other legitimate business interests. You
acknowledge that the consideration, including this Agreement and the
Confidential Information and Trade Secrets provided to you, gives rise to the
Company’s interest in restraining you from competing with the Company and that
any limitations as to time, geographic scope and scope of activity to be
restrained are reasonable and do not impose a greater restraint than is
necessary to protect Company’s Confidential Information, Trade Secrets, good
will, business relationships, employees, economic advantages, and/or other
legitimate business interests, and will not prevent you from earning a
livelihood.
(k) Survival of Covenants. The provisions and restrictive covenants in this
Section of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section. You further agree
to notify all future persons, or businesses, with which you become affiliated or
employed by, of the provisions and restrictions set forth in this Section, prior
to the commencement of any such affiliation or employment.
(l) Injunctive Relief. You acknowledge that if you breach or threaten to breach
any of the provisions of this Agreement, your actions will cause irreparable
harm and damage to the Company which cannot be compensated by damages alone.
Accordingly, if you breach or threaten to breach any of the provisions of this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies the Company may have. You hereby waive the
requirement for a bond by the Company as a condition to seeking injunctive
relief.
(m) That nothing in this Agreement shall be construed as an admission of
liability by the Company or you; rather, we are resolving any and all matters
and disputes regarding your employment and separation from the Company.
(n) Release.
(i)    You, for yourself, your spouse and your agents, successors, heirs,
executors, administrators and assigns, hereby irrevocably and unconditionally
forever release and discharge the Company, its parents, divisions, subsidiaries
and affiliates and its and their current and former owners, directors, officers,
shareholders, insurers, benefit plans, representatives, agents and employees,
and each of their predecessors, successors, and assigns (collectively, “the
Releasees”), from any and all actual or potential claims or liabilities of any
kind or nature, including, but not limited to, any claims arising out of or
related to your employment and separation from employment with the Company and
any services that you provided to the Company; any claims for salary,
commissions, bonuses, other severance pay, vacation pay, allowances or other
compensation, or for any benefits


- 6 -

--------------------------------------------------------------------------------




under the Employee Retirement Income Security Act (except for vested ERISA
benefits); any claims for discrimination, harassment or retaliation of any kind
or based upon any legally protected classification or activity; any claims under
Title VII of the Civil Rights Acts of 1964, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, 42 U.S.C. §1981, 42 U.S.C. § 1983, the Family Medical Leave Act and any
similar state law, the Fair Credit Reporting Act and any similar state law, the
Equal Pay Act and any similar state law, including the Florida Civil Rights Act,
the Florida Whistleblower Act, the Florida Minimum Wage Act, Florida Statute
§448.08 (and any other claim for unpaid wages or other compensation under
Florida law), as well as any amendments to any such laws; any claims for any
violation of any federal or state constitutions or executive orders; any claims
for wrongful or constructive discharge, violation of public policy, breach of
contract or promise (oral, written, express or implied), personal injury not
covered by workers’ compensation benefits, misrepresentation, negligence, fraud,
estoppel, defamation, infliction of emotional distress, contribution and any
claims under any other federal, state or local law, including those not
specifically listed in this Agreement, that you, your heirs, executors,
administrators, successors, and assigns now have, ever had or may hereafter
have, whether known or unknown, suspected or unsuspected, up to and including
the date of this Agreement.
(ii)    For the purpose of implementing a full and complete release and
discharge of the Releasees as set forth above, you acknowledge that this release
is intended to include in its effect, without limitation, all claims known or
unknown that you have or may have against the Releasees which arise out of or
relate to your employment, including but not limited to compensation,
performance or termination of employment with the Company, except for, and
notwithstanding anything in this Agreement to the contrary, claims which cannot
be released solely by private agreement. This release also excludes any claim
for workers’ compensation benefits and any rights you may have to
indemnification or directors’ and officers’ liability insurance under the
Company’s bylaws or certificate of incorporation, any indemnification agreement
to which you are a party or beneficiary or applicable law, as a result of having
served as an officer, director or employee of the Company or any of its
affiliates. You further acknowledge and agree that you have received all leave,
compensation and reinstatement benefits to which you were entitled through the
date of this Agreement, and that you were not subjected to any improper
treatment, conduct or actions as a result of a request for leave, compensation
or reinstatement.
(iii)    You affirm, by signing this document, that you have not suffered any
unreported injury or illness arising from your employment, and that you have not
filed, with any federal, state, or local court or agency, any actions or charges
against the Releasees relating to or arising out of your employment with or
separation from the Company. You further agree that while this release does not
preclude you from filing a charge with the National Labor Relations Board
(“NLRB”), the Equal Employment Opportunity Commission (“EEOC”) or a similar
state or local agency, or from participating in any investigation or proceeding
with them, you do waive your right to personally recover monies or reinstatement
as a result of any complaint or charge filed against the Company with the NLRB,
EEOC or any federal, state or local court or agency, except as to any action to
enforce or challenge this Agreement, to recover any vested benefits under ERISA,
or to recover workers’ compensation benefits.


- 7 -

--------------------------------------------------------------------------------




(o) That in addition to all other applicable legal and equitable remedies
available to the Company upon your breach of any provision of this Agreement, if
you violate any provision of this Agreement, the Company will be entitled to
immediate injunctive relief. You authorize the Company to seek such relief in
the state or federal court in Orange County, Florida, and you hereby waive all
objections to venue and personal jurisdiction.
(p) Nothing herein shall prevent you from cooperating with co-defendants in
litigation without a need to obtain prior consent or approval from the company;
however, you shall provide prompt notice of any voluntary giving of oral or
written statements to such parties, and provide to the Company a copy of any
written statement so given or a summary of any oral statement provided. Further,
nothing in this Agreement or any other Agreement prohibits you from reporting
possible violations of federal law or regulation to any governmental agency or
entity including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any Inspector General, or making
other disclosures that are protected under applicable whistleblower laws, and
you are not required to notify the Company if you should make any such reports
or disclosures.
4. You must return all Company Property other than the Company car to Matt Broad
not later than 30 days after the Separation Date. At that time, you also will
provide any passwords or Personal Identification Numbers needed to access any
Company Property such as electronic files or devices. The Company may, in its
sole discretion, authorize you in writing to retain some or all such Company
Property until a specified date, at which time you shall return all such Company
Property to the Company.
5. You acknowledge:
(a) That you were provided twenty-one (21) full days during which to consider
whether to sign this Agreement. If you have signed this Agreement prior to the
expiration of the 21-day period, you have voluntarily elected to forego the
remainder of that period.
(b) That you have carefully read and fully understands all of the terms of this
Agreement.
(c) That you understand that by signing this Agreement, you are waiving your
rights under the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act, 29 U.S.C. § 621, et seq., as well as all rights
to all claims described in Section 3 of this Agreement, and that you are not
waiving any rights arising after the date that this Agreement is signed.
(d) That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Agreement and the release it contains.
(e) That you understand fully the terms and effect of the Agreement and release
and know of no claim that has not been released by this Agreement. And, you
further acknowledge that you are not aware of, or that you have fully disclosed
to the Company, any and all matters for which you are responsible or which have
come to your attention as an employee of the Company that might give rise to,
evidence, or support any claim of illegal conduct, regulatory violation,
unlawful discrimination, or other cause of action against the Company.
(f) That these terms are final and binding on you.


- 8 -

--------------------------------------------------------------------------------




(g) That you have signed this Agreement and release voluntarily, and not in
reliance on any representations or statements made to you by any employee or
officer of the Company or any of its subsidiaries.
6. This letter contains all the terms agreed upon between you and the Company
regarding your employment and its termination, and except as specifically
provided herein, supersedes all prior oral or written agreements, arrangements,
and communications. This Agreement can only be amended in writing signed by you
and the Company.
7. Arbitration. Except for injunctive relief as set forth herein, the parties
agree that any dispute between the parties regarding this Agreement shall be
submitted to binding arbitration in Orlando, Florida pursuant to the Darden
dispute resolution program.
8. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Florida (without giving effect to the conflict of
law principles thereof). You agree that the state and federal courts of Florida
shall have jurisdiction over any litigation between you and the Company
regarding this Agreement, and you expressly submit to the exclusive jurisdiction
and venue of the federal and state courts sitting in Orange County, Florida.
9. All payments to you under the Agreement are subject to applicable tax and
other deductions required by law.
10. If any portion of this Agreement is found to be void, the remainder will
continue in full force and effect.


Jeff, if this letter correctly sets forth our agreement, please sign and date
the enclosed copy where indicated and return it to me. You have 7 days from the
date of your acceptance of this Agreement to revoke it (the “Revocation
Period”); if you do not revoke it within the 7-day period, it will become
effective. Revocation must be made in writing and sent to Darden Restaurants,
Inc., Attn: Matt Broad, 1000 Darden Center Drive, Orlando, FL 32837.
Sincerely,
/s/ Gene Lee                
Gene Lee, Chief Executive Officer
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
ACKNOWLEDGED AND AGREED
/s/ Jeffrey A. Davis            Date 4/6/16        
Jeffrey A. Davis


- 9 -